              Case 1:16-cv-01110-RDB Document 2 Filed 05/26/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

DEREK ROBERTS,                               *

         Petitioner,
                                                            Civil Action No.: RDB-16-1110
         v.                                  *              Criminal No.: RDB-14-0183

UNITED STATES OF AMERICA,
                                             *
         Respondent.

*        *       *      *     *     *   *  *    *  *                       *      *       *
                                  MEMORANDUM ORDER

         Now pending before this Court is Petitioner’s Motion to Vacate Judgment under 28 U.S.C.

§ 2255. (ECF No. 108.) Petitioner seeks vacatur of his 18 U.S.C. § 924(c) conviction. By

agreement of counsel, the Motion to Vacate that conviction (ECF No. 108) is GRANTED.

         Pursuant to 18 U.S.C. § 924(c), an additional term of incarceration may be imposed upon

“any person who, during and in relation to any crime of violence…uses or carries a firearm, or

who, in furtherance of any such crime, possesses a firearm.” In his plea agreement (ECF No. 79),

Roberts and the Government stipulated that the “crime of violence” underlying the § 924(c) charge

was conspiracy to commit a Hobbs Act Robbery. Counsel acknowledge that this offense no longer

qualifies as a crime of violence in light of the recent opinion of the United States Supreme Court

in United States v. Davis, 139 S. Ct. 2319 (2019) and the opinion of the United States Court of

Appeals for the Fourth Circuit in United States v. Simms, 914 F.3d 229, 233 (4th Cir. 2019) (en

banc).

         Accordingly, the Defendant Roberts is entitled to a resentencing in the criminal case,

United States v. Roberts, Criminal No. RDB-14-0183. Therefore, the Motion to Vacate (ECF No.

108) is GRANTED and the civil case, Roberts v. United States, Civil No. RDB-16-1110, shall be
          Case 1:16-cv-01110-RDB Document 2 Filed 05/26/20 Page 2 of 2



CLOSED. The parties should confer and contact chambers to schedule a date for Petitioner’s

resentencing.

       IT IS HEREBY SO ORDERED THIS 26TH DAY OF MAY, 2020.




                                                        /s/
                                                Richard D. Bennett
                                                United States District Judge




                                            2
